


Exhibit 10.4

 

[g71792kmi001.jpg]

March 10, 2015

 

Shahir Fakiri

44 Montgomery Street, Suite 250

San Francisco CA 94104

 

Re:                                  Amended and Restated Offer Letter

 

Dear Shahir:

 

As you know, MyPoints.com, Inc. (“MyPoints”), a subsidiary of United
Online, Inc. (“UOL” or “United Online”) and you entered into an offer letter
dated July 9, 2013 (the “Offer Letter”), regarding your employment with
MyPoints. The parties agree that the Offer Letter is fully amended and restated
as set forth herein.

 

Subject to the approval of the Board of Directors of UOL, you will assume the
position of, and your title will be changed to, Senior Vice President and
General Manager, Communications and MyPoints, effective on or about Tuesday,
March 10, 2015, as determined by the Chief Executive Officer of UOL (such actual
start date, the “Effective Date”).

 

Subject to the approval of the Compensation Committee of the Board of Directors
of UOL and effective as of the Effective Date, your new annual base salary shall
be $375,000 and the new target value of your annual bonus shall be 60% of your
annual base salary (subject to the terms, conditions and metrics of the bonus
plan in which you participate) (“Annual Bonus”), which Annual Bonus shall be:
(1) payable (if earned in accordance with its terms) no later than March 15 of
the year following the performance year and (2) pro-rated for the 2015
performance year based on the Effective Date. For clarity, for the period of
time from January 1, 2015 to the Effective Date, the target value of your 2015
annual bonus shall be 50% of $275,000 (which is your base salary in effect as of
January 1, 2015). The Annual Bonus amount for which you are eligible will be
based on a number of factors which may include some or all of the following,
among others: (1) UOL’s and/or business unit performance (2) your own personal
performance and achievements, and (3) the terms, conditions and metrics of the
bonus plan in which you participate. Annual Bonus eligibility and certain amount
determinations will be at UOL’s sole discretion and may be subject to change at
any time and from time to time.

 

In addition to the cash compensation described above, you will also be eligible
to receive annual long-term incentive grants based on your performance, subject
to approval by the respective applicable Committee of the Board of United
Online. The annual grants will be subject to the terms and conditions, including
with respect to vesting and exercise, as set forth in the respective individual
award agreements and the governing stock incentive plan.

 

You will be eligible to continue to participate in most of United Online’s
benefit programs. This includes medical, dental, vision, and life insurance. You
will also be eligible to enroll in (or continue to participate in) the
401(k) Plan and the Employee Stock Purchase Plan.

 

[g71792kmi002.jpg]

 

--------------------------------------------------------------------------------


 

The specifics of each plan, including eligibility and enrollment dates, will be
discussed with you. The benefit programs are subject to change from time to
time.

 

Your employment with MyPoints and UOL or its subsidiaries (together the
“Company”) is “at will” and will not be for any specified term, which means that
you may resign at any time with or without notice, and the Company may terminate
your employment at any time or alter your position, duties, compensation, or
title with or without notice. The “at will” nature of all employment with the
Company will not and cannot change except by written authorization by the
President and Chief Executive Officer of United Online.

 

By signing this letter, you represent and confirm that, as of your Effective
Date, you will not be subject to any restrictions from former employers or
otherwise (other than restrictions on the use of third parties’ confidential
information) that would preclude you from performing your anticipated duties for
the Company. To the extent the Company requests information confirming the
accuracy of this representation; this offer is contingent upon you providing
such information to the Company. To the extent not already completed, this offer
of employment is also contingent upon your successful completion of a background
investigation previously authorized by you and execution of standard employment
policies of the Company and United Online including the Employee Proprietary
Information and Inventions Agreement.

 

Any representations that may have been made to you, either oral or in writing,
contrary to those contained in this letter are superseded by this offer. If you
accept this offer, this letter (together with the employment policies, including
the Employee Proprietary Information and Inventions Agreement) constitutes the
complete agreement of the terms of your employment.

 

Please contact me if you have any questions.

 

 

Sincerely,

 

 

 

/s/ Kesa Tsuda

 

Kesa Tsuda

 

Chief People Officer

 

 

 

 

 

/s/ Shahir Fakiri

 

Signature of Acceptance

 

Shahir Fakiri

 

Date: March 10, 2015

 

 

 

cc:

Human Resources Department, United Online, Inc.

 

 

--------------------------------------------------------------------------------
